Title: From Alexander Hamilton to Caleb Swan, 10 March 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            (To be copied)
            Sir,
            N York March 10. 1800
          
          I have received your letter of the eighth instant.
          As it is probable, from the existing state of things, that the money forwarded for the recruiting of the fifth regiment will not be wanted for that purpose, I approve your proposal of furnishing Major Freeman with Nine hundred and eighty dollars out of that sum.
          W—
          Caleb Swan Esqr.
        